974 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Emanuel M. COMORA, Debtor.Emanuel M. COMORA, Plaintiff-Appellant,v.David RADELL;  Irvin Radell;  Nancy Radell;  Mary Radell, etal., Defendants-Appellees.
No. 91-55731.
United States Court of Appeals, Ninth Circuit.
Submitted July 30, 1992.*Decided Sept. 3, 1992.

Before KILKENNY, GOODWIN and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Emanuel Comora appeals pro se from the district court's affirmance of the bankruptcy court's dismissal with prejudice of Comora's adversary proceeding challenging the Radells' sale of two parcels of realty and their application of the sale proceeds to a judgment previously obtained by the Radells against Comora and others.   Although Comora asserts at least six grounds of error in his appeal,1 the sole issue before us is whether Comora's action is barred by prior decisions of this court and/or other tribunals.


3
As evidenced both by the record in this case and from our taking judicial notice of our own court files, all of the claims underlying this appeal2 have previously been litigated and determined adversely to Comora in various decisions of this court, the Ninth Circuit Bankruptcy Appellate Panel, and the Second Appellate District of the California Court of Appeals.   Comora's effort to collaterally attack these prior rulings by reframing his earlier arguments constitutes nothing more than an attempted end-run around the doctrines of claim and issue preclusion.   Cf. Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318, 1320 (9th Cir.1992).   Accordingly, the decision of the district court must be affirmed.


4
Because of the total frivolousness of this appeal, we hereby impose sanctions of double costs against Comora and in favor of the appellees.   See Fed.R.App.P. 38;   Brewer v. Erwin & Erwin, P.C.  (In re Marquam Investment Corp.), 959 F.2d 800, 800 (9th Cir.1992) (per curiam).


5
AFFIRMED.



*
 The members of the panel unanimously agree that this case is appropriate for submission on the briefs and record pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3


1
 The appellant's informal opening brief lists six issues, see Blue Br. at 3c-4, but the reply brief arguably contains other challenges to the district court's ruling.   See Grey Br. at i


2
 E.g., the nature of the Radells' interest in the Beverly Hills and Glendale properties, the alleged undervaluation of the Beverly Hills property at the sheriff's sale, the failure of the Radells to provide an accounting to Comora, etc